Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 10, line 2 recites “the control unit 128” rather than –115—as used throughout the remainder of the specification.  
Appropriate correction is required.
Claim Objections
Claims 3-6 and 13 are objected to because of the following informalities:  
claims 3-6 recite “water levels sensor” rather than –water level sensor--.  
Claim 13 recites “in inlet” rather than –an inlet--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twyman (US 5,651,259).
Regarding claim 13, Twyman discloses a method of retrofitting a vehicle (1:52 “easily adaptable and installable for use with most vehicles”) with a water accumulation system comprising:
mounting a water collection unit (20) to the vehicle;
connecting an inlet of the water collection unit (20) to a condensate collector (10) of the vehicle (connected by line 14);
connecting an outlet of the collection unit (20) to a reservoir (40) of the vehicle.
It is understood in the context of the disclosure of Twyman that as the structures are mounted and connected that the steps of mounting and connecting are performed.
Regarding claim 18, Twyman discloses said mounting is below a water source (10) such that water flows from said water source (10) to said collection unit (20) by gravity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US 5,651,259) in view of Koo (US 7,897,039).
Regarding claim 1, Twyman a system for exploiting water in a vehicle comprising:
an integrated collector unit including a tank (20), a pump (30), and a controller (32 “operational means”);
a fluid connection (34) from the pump (30) to a windshield washer reservoir (40) of the vehicle.
Twyman discloses the condensate may be routed to “various reservoirs of the vehicle” (1:35) and “other reservoir (not shown)” (2:57); but is lacks  a fluid outlet accessible for human use.
Koo discloses a system for exploiting water in a vehicle comprising a utility tank (18) including a fluid outlet (19) accessible for human use (1:25 “hand washing”).
It would have been obvious to one of ordinary skill in the art to have utilized the collected water for other utilities, such as hand washing, in order to provide increased convenience to the user.
Regarding claim 2, Twyman discloses the integrated collector unit further includes a water level sensor (28 figure 3 or 27 of figure 4).
Regarding claim 3, Twyman discloses the water level sensor includes a mechanical switch (27) that enables said pump in response to an output of the water level sensor. Twyman discloses that the water level sensor enables operation of the pump (3:50) but does not explicitly state that the switch “activates” the pump. However the examiner takes official notice that activating a pump based on a float or mechanical switch is old and well known. It would have been obvious to one of ordinary skill in the art to have provided Twyman with this feature in order to prevent overflow of the collector tank and thereby reduce water waste.
Regarding claim 4, Twyman discloses said water level sensor sends an output to said controller (32).
Regarding claim 5, Twyman discloses a water level sensor (46-48 of figure 3 or 47 of figure 4) for said windshield washer reservoir (40) and wherein said water level sensor for said windshield washer reservoir sends an output to said controller (32).
Regarding claim 6, Twyman and Koo do not disclose a water level sensor for the utility tank (18 of Koo); however Twyman discloses the use of water level sensors for a plurality of tanks. It follows when combining Twyman and Koo to similarly provide a water level sensor to the utility tank in order to maintain fluid volume therein. Thus concomitant with the modification at claim 1 to provide the utility tank of Koo to Twyman would also include providing the sensor and control of Twyman to the additional tank.
Regarding claims 7 and 8, Twyman discloses a modular mount (shown as plural components and is therefor modular) facilitating mounting of said integrated collector unit to different vehicles (1:50-53). Further Koo provides for mounting features 27 and 12 for isolating vibration. It would have been obvious to one of ordinary skill in the art to have provided Twyman with the modular mounts of Koo in order to isolate vibrations.
Regarding claim 16, Twyman discloses the method of claim 13, but lacks a utility tank.
Koo discloses a system for exploiting water in a vehicle comprising a utility tank (18) including a fluid outlet (19) accessible for human use (1:25 “hand washing”).
It would have been obvious to one of ordinary skill in the art to have mounted the utility tank of Koo to the vehicle of Twyman in order to utilize the collected water for other utilities, such as hand washing, in order to provide increased convenience to the user.
Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US 5,651,259) in view of Wood (US 5,323,620).
Regarding claim 9, Twyman discloses a method of collecting water in a vehicle comprising:
accumulating condensate to a collection tank (20); and
pumping said condensate from said collection tank (20) to a reservoir (40) in said vehicle.
Twyman lacks pumping based on a level of water in the collection tank, rather the water level therein enables pumping (3:50). Wood is provided who teaches a collection tank (1) and pumping said condensate when a level of water in the tank reaches a threshold (3:50-60).
It would have been obvious to one of ordinary skill in the art to have provided Twyman with the upper and lower bounded control as taught by Wood in order to maintain the collection tank at a predetermined level (3:60-65), reduce unnecessary operation (4:1-10), and to reduce noise (1:22).
Regarding claim 10, Twyman discloses said pumping is to a windshield washer reservoir (40).
Regarding claim 12, Twyman discloses said accumulating is via gravity flow from an air conditioner (10) of the vehicle (by way of conduit 14).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US 5,651,259), in view of Wood (US 5,323,620), and in view of Koo (US 7,897,039).
Regarding claim 11, Twyman discloses the condensate may be routed to “various reservoirs of the vehicle” (1:35) and “other reservoir (not shown)” (2:57); but is lacks  a fluid outlet accessible for human use.
Koo discloses a system for exploiting water in a vehicle comprising a utility tank (18) including a fluid outlet (19) accessible for human use (1:25 “hand washing”).
It would have been obvious to one of ordinary skill in the art to have utilized the collected water for other utilities, such as hand washing, in order to provide increased convenience to the user.
Claim(s) 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US 5,651,259).
Regarding claim 13, Twyman discloses a method of retrofitting a vehicle (1:52 “easily adaptable and installable for use with most vehicles”) with a water accumulation system comprising:
mounting a water collection unit (20) to the vehicle;
connecting an inlet of the water collection unit (20) to a condensate collector (10) of the vehicle (connected by line 14);
connecting an outlet of the collection unit (20) to a reservoir (40) of the vehicle.
As discussed above in §102 as the features are mounted and connected that the steps to mount and connect are performed. Nonetheless the examiner takes official notice that mounting components within a vehicle and connecting plumbed components are old and well known. It would have been obvious to one of ordinary skill in the art to have mounted the water collection unit in order to prevent shifting during vehicle motion and to have connected the collector and reservoir in order to prevent leakage.
Regarding claim 17, Twyman discloses the method of claim 13, but lacks a user interface on a personal computing device. However the examiner takes official notice that applications for controlling systems are old and well known to be installed on personal computing devices such as cellular phones or tablet computers. It would have been obvious to one of ordinary skill in the art to have leveraged the user interface of personal computing devices in order to allow monitoring of the water accumulation system at marginal cost.
Regarding claim 18, Twyman discloses said mounting is below a water source (10) such that water flows from said water source (10) to said collection unit (20) by gravity.
 Claim(s) 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twyman (US 5,651,259) in view of Coogle (US 8,156,956).
Regarding claims 14 and 15, Twyman discloses a connector at the reservoir (40) but is silent concerning the connector type. Coogle evidences that quick connectors, such as a barbed connector are old and well known (14 of figure 3). Coogle provides that the quick connector is provided in a cap having a hole therethrough. It would have been obvious to one of ordinary skill  in the art to have replaced the cap of Twyman with a cap having a quick connector as taught by Coogle in order to enable convenient connection of the reservoir. Further by providing a cap with connector reduces the number of holes through the reservoir compared to where the cap and connector are provided separately.
Regarding claim 19, Twyman discloses a kit for retrofitting a vehicle for water collection (“adaptable and installable” 1:52) comprising:
an integrated collector unit including a tank (2), a pump (30), and a controller (“pump control means 32”); a water reservoir (40) of the vehicle including a connection for input form the collector unit (20). Twyman lacks a cap of the reservoir having connection. Coogle provides that the quick connector is provided in a cap having a hole therethrough. It would have been obvious to one of ordinary skill  in the art to have replaced the cap of Twyman with a cap having a quick connector as taught by Coogle in order to enable convenient connection of the reservoir. Further by providing a cap with connector reduces the number of holes through the reservoir compared to where the cap and connector are provided separately.
Regarding claim 20, Twyman discloses the method of claim 13, but lacks a user interface on a mobile computing device. However the examiner takes official notice that applications for controlling systems are old and well known to be installed on mobile computing devices such as cellular phones or tablet computers including transceivers therefor. It would have been obvious to one of ordinary skill in the art to have leveraged the user interface of personal computing devices in order to allow monitoring of the water accumulation system at marginal cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Constable et al (US 10,260,770) condensate collector with connectors at cap.
Doll (US 2016/0001747) condensate collector.
Kohavi et al (US 2011/0048039) condensate collector.
Duarte Barreto Junior (US 2004/0237561) condensate collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763